Citation Nr: 0737182	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-01 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for olivopontocerebellar 
atrophy (OPCA), to include as due to Agent Orange exposure or 
as related to service-connected residuals of a head injury.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  In March 2004, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  The case was before 
the Board in December 2004 when it was remanded for further 
development and in June 2007, when it was referred to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.


FINDINGS OF FACT

1. The veteran served in Vietnam.

2. The veteran's OPCA was not manifested during his active 
service or in the first postservice year, and is not shown to 
be related to service (including based on exposure to Agent 
Orange therein) or to his service-connected residuals of a 
head injury.


CONCLUSION OF LAW

Service connection for OPCA is not warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a July 
2005 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  He has 
had ample opportunity to respond/ supplement the record and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  While he was not advised of the criteria for rating 
OPCA, or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.

The veteran's pertinent treatment records have been secured.  
In June 2007, the Board sought and obtained a VHA advisory 
opinion in this matter.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection as secondary to a service-connected 
disability is warranted where the disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection 
claim are: (1) Evidence of a current disability for which 
secondary service connection is sought; (2) a disability for 
which service connection has been established; and (3) 
competent evidence of a nexus between the two.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and brain tumors, 
brain hemorrhage, or brain thrombosis become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If such a veteran has 
one of the following diseases associated with herbicide 
exposure, that disease shall be considered to have been 
incurred in or aggravated by such service, notwithstanding 
that there is no record of evidence of such disease during 
the period of such service.  The diseases include chloracne, 
type 2 diabetes, Non-Hodgkin's lymphoma, Hodgkin's disease; 
chronic lymphocytic leukemia, multiple myeloma; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The record does not contain any evidence that brain tumors, 
brain hemorrhage, or brain thrombosis was manifested in the 
veteran's first postservice year.  Consequently, service 
connection on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.

The evidence of record establishes several elements of direct and 
secondary service connection claims.  First, the veteran has a 
current disability as OPCA has been diagnosed.  Second, he has a 
service-connected disability; an August 1971 rating decision 
granted him service connection for the residuals of a head 
injury.  Third, service personnel records show he served in 
Vietnam from July 1968 to July 1969.  Hence, it is presumed he 
was exposed to herbicides during this time.  What remains to be 
shown is that the veteran's OPCA is either related directly to 
his service, to include as due to herbicide exposure, or is 
related to (was caused or aggravated by) his service-connected 
residuals of a head injury.  The preponderance of the evidence is 
against there being such relationships.

On May 1971 VA neuropsychiatric examination it was noted that the 
veteran was experiencing dizziness, blackouts, and headaches.  An 
x-ray of the skull revealed no osseous or intracranial pathology.  
It was further noted that the complaints of blackout and 
dizziness were vague.  Neurological examination revealed no 
abnormality.  In pertinent part the diagnosis was minor head 
laceration, no sequelae.  
The veteran and his wife report that he began experiencing 
symptoms of unsteadiness and incoordination in 1974; these 
symptoms slowly progressed until the mid-1990s when he had a 
neurological evaluation and a brain disorder was diagnosed.  

A September 1996 VA CT scan of the head revealed prominent 
cisterna magna with enlarged sulci in the posterior fossa; there 
was no evidence of increased intra-cranial pressure, space 
occupying lesion, or acute infarct.  

An October 1996 MRI of the brain provides an impression of marked 
cerebellar atrophy and brain stem, especially pons and medullar 
oblongata, atrophy, possibly due to OPCA, rather than unusual 
marked cerebellar atrophy due to alcoholism.  

A November 1996 disability examination by Dr. B. M. W. reports 
that the veteran has never abused alcohol.  

February 1998 and April 2000 lay witness statements from the 
veteran's aunts and uncles attest that there is no family history 
of any related disorders.  

VA treatment records indicate the cause of the veteran's brain 
disorder is unknown.  A July 2002 VA treatment record provides an 
impression of OPCA.  September and October 2002 VA genetic 
testing results show the veteran was not genetically predisposed 
to developing an ataxia.  Vitamin deficiency has also been ruled 
out as a potential cause.  

In a July 2007 letter, a VHA specialist explained that OPCA 
is a clinical subset of multiple system atrophy characterized 
by progressive ataxia with pontine flattening and cerebellar 
atrophy.  It is the degeneration of neurons in the 
cerebellum, the pons, and the inferior olives areas of the 
brain and is present in severe neurodegenerative syndromes 
including inherited and non-inherited forms of ataxia.  OPCA 
is a very rare condition afflicting 3 to 5 people out of 
100,000.  About 25 percent of OPCA cases may progress to 
multiple system atrophy.  The non-inherited type of OPCA 
generally has its onset around the age of 50.  The specialist 
noted that the causes of OPCA are unknown, but that 
"abnormality of alpha-synuclein which is found in inclusion 
bodies and neurons appears to play a significant role."  
Regarding the genetic form of OPCA, the specialist noted that 
tests for those genes in the veteran had been negative.  Risk 
factors for OPCA include genetic polymorphisms and increasing 
age; other possible "causes may include gender, poor 
education, endocrine conditions, oxidative stress, 
inflammation, stroke, hypertension, diabetes, smoking, head 
trauma, depression, infection, tumors, vitamin deficiencies, 
immune and metabolic conditions, and chemical exposure."  

In reviewing the literature, the specialist noted that there 
have not been any case reports or animal experimental studies 
that have associated OPCA with herbicide exposure.  He noted 
that the only evidence available is epidemiological 
literature that looked at lifestyle habits associated with 
neurodegenerative diseases.  He stated the following 
regarding these studies:

The epidemiological study's results are further 
weakened by the fact that these retrospective 
studies have a recollection bias and intensity of 
exposure to toxins can only be estimated.  For 
[multiple system atrophy], the evidence of an 
association with environmental agents is limited.  
NEE at al (1991) found [multiple system atrophy] 
to be associated with metal dusts, fumes, plastic 
compounds and additives, as well as organic 
solvents and pesticides when compared with 
controls.

Based on his review of the veteran's claims file and literature, 
the VHA specialist concluded that the veteran's OPCA "is not 
caused by or a result of agent orange exposure."

The July 2007 VHA specialist's opinion is the only competent 
medical evidence of record addressing whether there is a nexus 
between the veteran's OPCA and his exposure to herbicides during 
service.  The veteran has submitted textual evidence stating that 
OPCA is a multiple system degeneration which occurs in young to 
middle adult life.  Additionally, an article entitled Multiple 
System Atrophy: The Putative Causative Role of Environmental 
Toxins, 56 ARCHIVES OF NEUROLOGY 90-94 (1999), suggests that exposure 
to environmental toxins may be related to the development of 
multiple system atrophy.  This article indicates that eleven out 
of 100 patients with OPCA had a notable history of heavy exposure 
to environmental toxins.  While this evidence suggests a possible 
link between herbicide exposure and OPCA, it does not directly 
address whether the veteran's OPCA is related to herbicide 
exposure.  Additionally, this textual evidence was of record 
prior to July 2007 and the VHA specialist would have reviewed it 
in the course of his claims file review and would have considered 
it in formulating his opinion.  

The Board notes that the veteran has also submitted an August 
2005 Board decision that granted service connection for OPCA on 
the basis of herbicide exposure.  38 C.F.R. § 20.1303 instructs 
that previously issued Board decisions are not precedent; 
however, they "can be considered in a case to the extent that 
they reasonably relate to the case, but each case presented to 
the Board will be decided on the basis of the individual facts of 
the case in light of applicable procedure and substantive law."  
The submitted Board decision was decided based on an etiology 
opinion that linked that veteran's disease to herbicide exposure 
based on the fact that he was much younger than most veterans who 
developed OPCA.  The record in that case did not contain a 
contrary medical opinion and benefit of the doubt was resolved in 
the veteran's favor.  In contrast, the record currently before 
the Board contains an opinion that concludes that there is no 
relationship between the veteran's herbicide exposure and OPCA.  
This opinion contains a complete rationale, is based on review of 
the veteran's claims file, and holds substantial probative 
weight.  Hence, the August 2005 decision does not reasonably 
relate to the case currently before the Board.  The preponderance 
of the evidence in this case is against a finding of a nexus 
between the veteran's herbicide exposure and OPCA.   

Regarding secondary service connection, the July 2007 VHA 
specialist noted that head trauma was a possible risk factor for 
OPCA.  However, after reviewing case report studies, animal 
experimental studies, and epidemiological studies he concluded 
that the evidence between the association of head trauma and 
neural degenerative disease was inconclusive.  Hence, he opined 
that the veteran's brain disorder was not caused by or the result 
of his service-connected residuals of a head injury.  The VHA 
specialist provided a complete description of the veteran's brain 
disorder, reviewed relevant medical and scientific literature 
prior to formulating his opinion, and provided a rationale that 
these studies do not show a link between head injury and OPCA.  
There is no competent clinical evidence to the contrary.  
Notably, a handwritten note on a September 1997 VA examination 
report also states that spino cerebellar degeneration has no 
relation to the veteran's head injury.  While this notation does 
not contain a rationale for the opinion provided, it does add 
support to the VHA specialist's conclusion.  Hence, the 
preponderance of the evidence is against there being a nexus 
between the veteran's OPCA and his service-connected residuals of 
a head trauma.  

The veteran's and his wife's statements regarding the 
etiology of OPCA are not competent evidence, as they are 
laypersons, and lack the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The July 2007 VHA specialist's opinion is sufficiently 
detailed to allow the Board to make an informed decision 
regarding both direct and secondary service connection and 
there is no contrary (medical) opinion of record.  See Stefl 
v. Nicholson, 21 Vet. App. 120 (2007).  Hence, the 
preponderance of the evidence is against a finding that the 
veteran's OPCA is related to his service, to include as due 
to herbicide exposure, or to his service-connected 
disability.  The benefit of the doubt doctrine does not apply 
and the claim must be denied.


ORDER

Service connection for OPCA is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


